Opinion filed November 30, 2015




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00274-CR
                                 ___________

                      CRISHA HARRELL, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 10859-D


                     MEMORANDUM OPINION
      Crisha Harrell, Appellant, has filed an untimely pro se notice of appeal from
a conviction for the offense of criminal mischief. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on August 28, 2015, and that her notice of appeal was filed in the district
clerk’s office on October 29, 2015. When the appeal was filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely and
that the appeal may be dismissed for want of jurisdiction. We requested that
Appellant respond to our letter and show grounds to continue.
      Appellant’s trial counsel has filed a response to this court’s letter in which
counsel states that he is unaware of any grounds upon which to continue this appeal.
Counsel has discussed the matter with Appellant. Counsel agrees that the notice of
appeal was not filed in a timely manner.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed with the clerk of
the trial court sixty-two days after sentence was imposed and that no motion for new
trial was filed. Neither a notice of appeal nor a motion for extension were filed
within the fifteen-day period permitted by TEX. R. APP. P. 26.3. The notice of appeal
was, therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.
App. 1993).
      This appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM
November 30, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2